Citation Nr: 0725810	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea to include due to undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine to include due to undiagnosed 
illness.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  Service in Southwest Asia is indicated in the evidence 
of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO).

Procedural history

The veteran's March 1998 claim was denied in the August 1999 
rating decision.  The veteran disagreed and timely appealed.  
In an April 2001 decision, the Board remanded the claim to 
the RO for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA).  In a September 2002 decision, the Board 
denied claims for entitlement to service connection for 
memory loss and headaches both due to an undiagnosed illness, 
and retained the two remaining issues for further evidentiary 
development under 38 C.F.R. § 19.9(a)(2) (2002).  In an 
October 2003 decision, the Board remanded the case for 
further evidentiary development in accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 
(Fed. Cir. 2003).

Issues not on appeal

As noted above, the veteran's claims for entitlement to 
service connection for memory loss and headaches, both due to 
an undiagnosed illness, were denied by the Board's September 
2002 decision.  The record indicates that the veteran has not 
appealed that decision.  It is, therefore, a final decision 
and the issues denied will not be discussed any further 
herein.  See 38 C.F.R. § 20.1100 (2006).  



FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
obstructive sleep apnea disability is unrelated to his 
military service.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
degenerative joint disease of the lumbar spine disability is 
unrelated to his military service.


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is not 
warranted. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.317 (2006).

2.  Service connection for degenerative joint disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(a), 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for obstructive sleep 
apnea and degenerative joint disease of the lumbar spine, 
both of which he contends are due to an undiagnosed illness 
he incurred during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues will then be 
analyzed and a decision rendered.  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  After 
careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated May 2001 that to 
support his claim, the evidence must show:

1.  An injury in military service or a disease that 
began in, or was made worse during, military 
service, or that there was an event in service 
which caused injury or disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.  See pages 2-3.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was informed in an 
August 2006 letter that if there was any other evidence or 
information that he thought supported his claim, to let VA 
know, and that VA would attempt to obtain all evidence that 
he identified.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The veteran's claims were denied because of lack of 
evidence of elements (2) and (3).  As noted above, the 
veteran has received proper notice of those crucial elements.  
Because the RO denied service connection to the veteran's 
claims, the lack of notice of elements (4) and (5) has no 
prejudicial effect on the veteran's claim.  Moreover, the 
veteran was informed in the August 2006 letter of elements 
(4) and (5).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA treatment of the veteran which will be discussed below.  
The Board notes that the veteran has not identified any other 
records which may support his claims.  Additionally, the 
veteran was provided with VA examinations in May, June and 
July 1999, September 2000, March 2002, and March and 
September 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran indicated on his February 2000 VA Form 9 
that he did not want a hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. 
§ 3.317(a)(2). Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3). Signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders. Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).


Analysis

The veteran in essence claims that his obstructive sleep 
apnea and degenerative joint disease of the lumbar spine are 
related to his service in the Persian Gulf War, to include an 
undiagnosed illness.  As is discussed below, the Board finds 
that the preponderance of the competent medical evidence 
supports a conclusion that neither condition is related to 
the veteran's active duty service.

As stated above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each Hickson element in turn as to each issue.

With regard to element (1), the medical evidence of a current 
sleep apnea condition was established by diagnoses after a 
sleep study in July 1999.  Similarly, June 1999 x-ray 
evidence resulted in the diagnosis of probable mild 
degenerative disc change at L5-S1.  Thus, element (1) is met 
for both issues.  In this respect, the Board finds that since 
the veteran's claimed degenerative disc disease of the lumbar 
spine became manifest to a compensable degree more than one 
year following the veteran's discharge from sevice, service 
connection on a presumptive bases is not warranted for this 
condition.

With regard to element (2), a thorough review of the 
veteran's service medical records does not indicate any sleep 
apnea condition or back condition was complained of or 
treated during service.  Nor is there any other evidence of 
record which supports a finding that the veteran incurred 
such conditions during active duty service.  In sum, there is 
no evidence regarding element (2) as to either the veteran's 
sleep apnea condition or lumbar back condition.

With regard to element (3), medical evidence of a nexus 
between a claimed in-service injury or disease and the 
veteran's current disabilities, a VA examiner has provided a 
medical opinion that neither claimed condition is related to 
his military service.  In a September 2006 examination 
report, the examiner stated the following:

. . . it is my medical opinion that [the veteran's] 
obstructive sleep apnea is less likely than not 
secondary to his military service. . . . There is 
no evidence of any sleep disturbances during his 
military service . . . the veteran has the 
characteristic physical anatomic findings of a 
person that are (sic) more likely will develop 
obstructive sleep apnea with short and big neck and 
small throat that this veteran has.  . . . In 
relation to his lower back condition, it is my 
medical opinion too that it is less likely than not 
this veteran's lumbar spine condition is secondary 
to his military service or that is less likely are 
not (sic) that he has the early onset when he was 
in active duty . . . according to the veteran, he 
started complaining of his lower back when he was 
reported this to a VA physician, not to a military 
physician . . . the veteran has been working as a 
correctional officer for 17 years . . . the lumbar 
spine degenerative changes [are more likely] due to 
his 17 years working as a correctional officer and 
not due to his military service. 

Thus, element (3) is not satisfied as to either claimed 
condition.

The Board has explored the possibility that the veteran's 
symptoms are due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, discussed above.  However, the 
competent medical evidence indicates that the symptoms 
claimed to be due to an undiagnosed illness are in fact the 
result of a diagnosed conditions.  With regard to the 
veteran's sleep apnea condition, the medical evidence 
indicates is caused by his peculiar anatomy and not due to an 
undiagnosed condition.  With regard to the veteran's 
degenerative low back condition, the medical opinion 
indicates that it is more likely caused by the veteran's 
working conditions over the past 17 years, and not due to an 
undiagnosed illness.  Indeed, there is nothing of record 
indicating that either condition is due to an undiagnosed 
illness.

The preponderance of the evidence is found to be against the 
veteran's claims; therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection as 
above described must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea 
to include due to undiagnosed illness is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine to include due to undiagnosed 
illness is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


